Citation Nr: 0821293	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  02-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for acquired 
immunodeficiency syndrome (AIDS).

2.  Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran has been verified by the service department as 
having had active service from February 14, 1966, to May 6, 
1974; and from December 9, 1979, to December 18, 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2003, under regulations then in effect, the Board 
endeavored to undertake development of certain aspects of the 
evidence on its own motion.  However, pertinent regulations 
were subsequently revised pursuant to judicial mandates, and 
the Board remanded the case for development in November 2003.  
The case was again remanded by the Board in April 2007.

Service connection is currently in effect for diabetes 
mellitus, type II, rated as 40 percent disabling; peripheral 
neuropathy, left lower extremity, associated with diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy, right lower extremity, associated with diabetes 
mellitus, rated at 20 percent; peripheral neuropathy, left 
upper extremity, associated with diabetes mellitus, rated at 
10 percent; peripheral neuropathy, right upper extremity, 
associated with diabetes mellitus, rated at 10 percent; 
bilateral foot disability, onychomycosis, secondary to 
diabetes mellitus, rated at 10 percent; and residuals, post-
operative, hammertoes, bilateral, 4th toe, recurrent kidney 
infections, and impotence associated with diabetes mellitus, 
each rated as 0 percent disabling.  The veteran is also now 
in receipt of a total disability rating based on individual 
unemployability (TDIU) and special monthly compensation on 
account of loss of use of a creative organ. 

On June 17, 2008, a packet of original service treatment 
records were received by the Board and are now part of the 
veteran's claims file.



FINDINGS OF FACT

1.  The veteran does not now have hepatitis, and has not 
hepatitis since at least 1998.

2.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran's HIV 
seropositivity, non-ARC/AIDS, is a result of in-service 
transfusions and is thus of service origin.


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F. 
R.§ 3.303 (2007).

2.  Giving the benefit of the doubt to the veteran, his HIV 
seropositivity, non-ARC/AIDS disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107(a); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed his claim in 1998, which was followed by 
multiple attempts to develop evidence and then a rating 
decision as to which he filed a Notice of Disagreement (NOD) 
and a timely appeal.  It has been remanded twice by the Board 
for acquisition of evidence and medical opinions.  
Throughout, the VARO sent him an explanatory letters, an SOC 
and SSOC's, etc.  In the aggregate, the Board finds that the 
RO has satisfied the duty to notify and assist under the 
VCAA.  The content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 


veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
has submitted additional data, and has indicated that he has 
no other information or evidence to substantiate the claim.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that here has been 
identified no other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal or has it been suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  Moreover, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, this becomes moot given the actions taken 
herein.  In any event, the RO provided the veteran with the 
information required, and asked him to respond with any 
evidence or information he would like to add to his appeal. 

In the aggregate, the veteran has demonstrated actual 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and his representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and related notification 
requirements have been fulfilled as contemplated under 
pertinent guidelines.  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's own personal opinion that his disabilities are 
of service origin is entitled to minimal probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Even recent judicial refinements of that Espiritu premise 
would not benefit the veteran in this case, given the nature 
of the evidence of record herein.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms).

III.   Factual Background and Analysis

Exhaustive efforts have been undertaken in this case to 
obtain all available clinical documentation from the 
veteran's extensive years of active service and after 
service.  The Board twice remanded the case, and the RO and 
Appeals Management Center have made concerted efforts to 
obtain all available information.

It appears that all reasonably available records are now in 
the file and there are no logical avenues of further pursuit 
for such records, particularly those from in-service surgical 
procedures and from 1983, which are particularly important.  
The most recently received service treatment records include 
a summary of the foot surgery in Germany but do not delineate 
the nature of any blood transfusions.  On the other hand, 
neither do they negate the fact that there was/were such 
transfusion(s).  And while they provide additional clinical 
information, they do not shed any particular light on the 
issues at hand. 

Pursuant to the Board's remand, it has been affirmatively 
certified that the veteran had service which extended from 
1966 until December 18, 1983, with only a brief period of 
non-active duty in the 1970's.  Service medical records show 
that he had various medical problems in service including 
hematuria while in Vietnam, and had surgical procedures on 
his feet, the first of which was at the Landstuhl Regional 
Medical Center in Germany, for which there are partial and 
summary surgical reports of record (and for which he has been 
awarded service connection).  There is no specific 
confirmation or denial in the available records that he had 
transfusions at any time in service.

On the other hand, the veteran has indicated that, other than 
transfusions in service, he had no exposure and/or behavior 
which would lead to HIV seropositivity, which he claims was 
diagnosed in the mid-1980's, and which led to the full-blown 
AIDS which he now experiences and which was associated with 
hepatitis.   

At any rate, the veteran has variously claimed he was first 
diagnosed with HIV in 1983-1985 or so.  This assertion is 
consistent with some later clinical findings in the 1993-1994 
period which refer to his having been HIV-positive for 11-12 
years.  Some private and VA records from the 1990's refer to 
diagnoses at that time, but this may be a reference to an 
actual diagnosis of AIDS rather than HIV seropositivity.

The private and VA clinical records for 1983 and shortly 
thereafter are not particularly helpful in providing 
laboratory data to sustain that he had HIV, although he had 
some recurrent symptoms which required laboratory 
evaluations.  

That these records do not coincidentally contain helpful 
information with regard to his current claim is not held to 
his detriment.  However, it does not appear that any further 
records will be forthcoming.

In the absence of much-needed laboratory findings, it may or 
may not be collaterally noteworthy that on VA examination in 
1984, just after separation from service, he had unexplained 
lymphadenopathy in the right and left axillae.

The case was most recently remanded by the Board for a 
comprehensive and definitive opinion, based on the 
considerable medical information now of record, on the 
pivotal question as to the duration and/or etiology(ies) of 
the veteran's HIV seropositivity, AIDS, and/or hepatitis.

A VA medical opinion is now of record, dated in June 2007.  
The physician reviewed the entire file and noted that the 
veteran had said that at some point in the 1980's, he had 
gone to a (named) blood bank in Bakersfield, CA, to donate 
blood.  He was told that he had an abnormal laboratory 
finding, and was referred to a (named) medical center.  He 
there saw a physician, now not practicing, who informed him 
he was HIV seropositive.  In this regard, the Board notes 
that veteran has also said that physician may have initially 
told him he had hepatitis and then HIV seropositivity, which 
later developed into AIDS, but he is unsure when he was told 
the initial finding, which he thinks was probably of 
hepatitis.  The reviewer in June 2007 noted that - 

HIV seropositivity/AIDS and/or hepatitis 
are transmitted either through blood 
products or sexual activity.  He did 
receive blood transfusions while in the 
military but denies promiscuity.  I have 
put in a call to our blood bank to find 
out when HIV serotesting was first 
applied to blood donations.  I believe 
this was in 1985 which would mean that 
his first diagnosis of HIV seropositivity 
would be after his end of military 
service.

The examiner later provided an addendum to confirm that HIV 
testing of blood products did not begin until 1985, and 
accordingly actual proof of HIV infection could not be proven 
prior to service discharge in (December) 1983.  However, he 
stated that - 

while it is possible that the infection 
was acquired from a blood transfusion as 
he claims, I cannot resolve this issue 
without resorting to sheer speculation.

The Board would note that it is not a question as to whether 
the veteran was or was not diagnosed with HIV seropositivity 
before he was discharged from service in December 1983, but 
rather whether he acquired the virus prior thereto.  The 
sources of HIV seropositivity are, as noted by the recent 
medical expert opinion, sexual activity; blood products, 
through which infection can be acquired innocently through 
blood transfusions during surgery, etc.; or otherwise through 
exchange of bodily fluids through such means as sexual 
activities, IV drug use, etc.  

In this case, there are massive amounts of evidence, not one 
of which confirms or even suggests that the veteran has been 
involved in any risky behavior other than the transfusions, 
and these took place prior to his separation from service.  
The most likely time would have been for his foot surgery, a 
disability for which he in fact already has service 
connection.  

There is no sound basis for doubting the veteran's 
credibility and veracity when he states that he was told he 
had an abnormal blood test when he went to donate blood in 
late 1983.  He was discharged from service in December 1983, 
so it is unclear whether this incident was before or after 
his separation, but certainly it would have been in close 
proximity thereto.  In any event, the abnormal finding led 
him to seek out further evaluation.  Moreover, even though 
HIV serotesting was not available until 1985, testing was 
certainly available in 1983 for various types of blood 
anomalies including but not limited to hepatitis (e.g., A, B, 
and non-A/non-B which later became C) which might well have 
been that classic sign, with benefit of hindsight, for the 
later virus confirmation.  That would have been entirely 
consistent with the medical data then available.  Also 
significant is the collateral but nonspecific finding of 
lynphadenopathy in the months after separation from service.  
His current diagnosis is HIV positive, non-ARC/AIDS. 

This is a difficult case, in that the Board is satisfied that 
all of the pertinent evidence is probably now in the file, 
and still there are remaining questions to be resolved.  The 
evidence is anything but unequivocal, and it is unfortunate 
that there are no more clear-cut answers than there are.  On 
the other hand, it does not appear that any further searching 
for records would be productive, and any additional 
solicitations of opinions would require the experts to resort 
to speculation, rather than concrete fact.  

On the other hand, there is no sound basis for questioning 
the credibility of the veteran's testimony that he has not 
been exposed to any risk factors other than the in-service 
transfusions; and the strong circumstantial evidence that he 
was found to have some sort of blood or systemic anomaly in, 
at separation from, or soon after service that led to the 
diagnosis of HIV seropositivity shortly thereafter, e.g., as 
soon as a test was available for that purpose and diagnosis.  

In view of the foregoing, the Board finds the evidence is in 
relative equipoise, thus creating a reasonable doubt which 
must be resolved in the veteran's favor.  Service connection 
for AIDS is granted.  

With respect to the claim of service connection for 
hepatitis, the first question that must be resolved is 
whether the veteran meets the requirement of having a current 
disability.  To be present as a current disability, the 
claimed condition must be present at the time of the claim 
for benefits, as opposed to sometime in the distant past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim, even though the disability 
subsequently resolves.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

The entire file is before the Board, including pertinent 
laboratory reports.  There have been several instances where 
there was a history recorded of prior hepatitis, and some 
histological/pathological reports have been questionable, but 
there appears to be no definitive diagnosis based on 
contemporary clinical findings.

The Board remanded the case for a medical expert opinion on 
the issue of when it was that the veteran, as likely as not, 
developed hepatitis.  The opinion, dated in February 2008, 
was based upon all of the evidence of record.  The physician 
opined as follows in that regard:

After careful review of this veteran's 
medical records, there is NO evidence 
that this veteran has or has ever had 
hepatitis A, B or C.   

The physician further noted as follows:

(The) veteran's active problem list at 
the VA does not include the problem of 
hepatitis and his laboratory analysis 
from 07/15/98 to 11/21/2007 are "non-
reactive for HEP A AB TOTAL; and HEP C 
AB, TOTAL.  His HEP B SURFACE AG was 
"Non-Reactive" 6/20/00 and his HEP B 
SURF AB, qual was reactive (this is the 
antibody and is positive after receiving 
the hepatitis B vaccination and gives 
immunity against hepatitis B).  His Hep B 
surface Antigen (AG) is non-reactive 
indicating that he does not have 
hepatitis.

In this case, the recent medical expert opinion is quite 
definitive, and addresses that issue in a straightforward 
manner.  In essence, and by citing repeated laboratory 
findings, the veteran is not shown to have hepatitis now, if 
ever, and certainly not since at least 1998 during which time 
this appeal has been ongoing.  Accordingly, he does  not have 
the claimed disability and has not had it within the 
pertinent appellate period for a grant of service connection.  
In that regard, the evidence is not equivocal and a 
reasonable doubt is not raised which could be resolved in his 
favor.

ORDER

Service connection for HIV seropositivity, non-ARC/AIDS, is 
granted.

Service connection for hepatitis is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


